



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Karas, 2021 ONCA 889

DATE: 20211213

DOCKET: C69654

MacPherson, Coroza and Sossin
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Karas

Appellant

Michael Karas, acting in person

Chris Rudnicki, appearing as duty counsel

Philippe Cowle, for the respondent

Heard: December 8, 2021

On appeal from the sentence imposed on December
    29, 2020 by Justice Todd Ducharme of the Superior Court of Justice,
    sitting without a jury, with reasons reported at 2020 ONSC 8183.

REASONS FOR DECISION


[1]

The appellant was charged on a 24-count
    indictment for offences relating to four bank robberies committed using an
    imitation firearm. The appellant pleaded guilty to two counts of robbery, two
    counts of using an imitation firearm while committing the offence of robbery,
    and one count of forcible confinement. On consent, the facts were read in for
    all four robberies and the appellant accepted that the facts read in were true.

[2]

The offences were extremely serious and
    carefully planned. The appellant used an imitation firearm and a mask. The
    offences had a significant impact on the victims. The sentencing judge noted
    that the appellant was a career criminal because he had amassed a lengthy
    criminal record that included convictions for nine prior bank robberies and a
    conviction for murder in Thailand.

[3]

After reviewing the aggravating and mitigating
    factors, the sentencing judge imposed a global sentence of 21 years less
    enhanced credit for pre-trial custody. The net global sentence imposed by the
    sentencing judge was 15 years, 6 months and 10 days.

[4]

The appellant argues that the sentence imposed
    by the sentencing judge is disproportionate because he only pleaded guilty to
    two bank robberies; the sentence is a significant increase from his last
    sentence on his criminal record; and the trial judge erred because he did not
    consider relevant mitigating factors. He submits that his sentence should be
    reduced.

[5]

Duty counsel, on behalf of the appellant, argues
    that the trial judge erred in principle by finding that the appellants guilty
    plea was not a significant demonstration of remorse given the strength of the
    Crowns case. Duty counsel submits that by pleading guilty the appellant spared
    the victims from testifying and saved the system a lengthy trial.

[6]

We see no error in the sentencing judges
    reasons for sentence. The sentencing judge considered each of the appellants
    arguments at the sentencing hearing.

[7]

We are also not persuaded by duty counsels
    submission. It was the sentencing judges call as to what weight he would give
    the guilty plea. In our view, the sentencing judge recognized that the
    appellants guilty plea avoided the need for a trial which would have been
    difficult for some of the victims, but he did not view the plea as a
    significant expression of remorse. We see no error in his conclusion. We note
    that the appellants pattern of committing armed bank robberies over several
    years undercuts any assertion of remorse. Protection of the public was the
    overriding sentencing goal in this case, and the global sentence imposed reflects
    that principle.

[8]

For these reasons, the appeal is dismissed.

J.C. MacPherson J.A.

S. Coroza J.A.

Sossin J.A.


